Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.
The Information Disclosure Statement filed 23 February 2021 has been considered.
 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 23 February 2021 overcomes the rejections under 35 USC 112(b), 103 and 101.  The closest prior art of record is Persillon et al. (US Publication No. 2017/0152498), Wogulis (US Publication No. 2015/0004655), Fernandez et al. (WO 2015/042543) and UniProt Accession No. Q2GMP2_CHAGB (published March 21, 2006).
Persillon et al. describe cellobiohydrolase variants and compositions thereof.  Also described are nucleic acids encoding the cellobiohydrolase variants, vectors comprising the nucleic acid, and recombinant cells comprising the nucleic acids and vectors.  The Persillon cellobiohydrolase variant having SEQ ID NO: 4 has 92.8% sequence identity with SEQ ID NO: 3 of the present invention and also has, compared to SEQ ID NO: 1 of the present application, the mutations L243K, E101Y, D217A, C245L, T251K, N289D, I311L, D321A, Q327K and L333M.
Wogulis describes cellobiohydrolase variants and compositions thereof.  Also described are polynucleotides encoding the cellobiohydrolase variants, nucleic acid constructs, vectors 
Fernandez et al. describe cellobiohydrolase variants and compositions thereof.  Also described are nucleic acids encoding the variants, including nucleic acids encoding variants having SEQ ID NO: 138 or SEQ ID NO: 266.  The nucleic acids may be present in an expression cassette or expression vector, and may be used to transform microorganisms or plant cells for expression of the variant polypeptides.  The Fernandez cellobiohydrolase variant having SEQ ID NO: 138 has 79% sequence identity with SEQ ID NO: 1 of the present application and, relative to SEQ ID NO: 1, has the mutations S201A, E101Y, T251K, N289K and Q327K.  The Fernandez cellobiohydrolase variant having SEQ ID NO: 266 has 68% sequence identity with SEQ ID NO: 1 of the present application and, relative to SEQ ID NO: 1, has the mutations L243K, V286I, E101Y, T251K, N289D, D321N, Q327K and L333F.
UniProt Accession No. Q2GMP2_CHAGB describes a cellobiohydrolase polypeptide from Chaetomium globosum.  The UniProt cellobiohydrolase variant has 80.4% sequence identity with SEQ ID NO: 4 of the present invention and, compared to SEQ ID NO: 1 of the present application, has the mutations L243K, E101Y, M143F, D217K, C245L, T251K, N289D, I311L, D321N, Q327K, L333M and T429Q.
None of the prior art of record teaches or suggests modifying the Persillon, Wogulis, Fernandez et al. or UniProt cellobiohydrolases such that they would have a substitution at one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-20 and 22 have been cancelled.  Claims 21 and 23-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652